Name: Council Regulation (EU) NoÃ 942/2012 of 15Ã October 2012 amending Regulation (EU) NoÃ 667/2010 concerning certain restrictive measures in respect of Eritrea
 Type: Regulation
 Subject Matter: international affairs;  defence;  United Nations;  communications;  cooperation policy;  Africa
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/3 COUNCIL REGULATION (EU) No 942/2012 of 15 October 2012 amending Regulation (EU) No 667/2010 concerning certain restrictive measures in respect of Eritrea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/127/CFSP of 1 March 2010 concerning restrictive measures against Eritrea (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 26 July 2010, the Council adopted Regulation (EU) No 667/2010 (2), which imposes a general ban on the provision of technical advice, assistance, training, financing and financial assistance related to military activities to any person, entity or body in Eritrea. (2) On 25 July 2012, the United Nations Security Council adopted Resolution 2060 (2012) which provides, at paragraphs 11 and 12, for certain derogations from the arms embargo imposed by United Nations Security Council Resolution 1907 (2009). (3) In order to give effect to Resolution 2060 (2012), on 15 October 2012 the Council adopted Decision 2012/632/CFSP (3), which amends Decision 2010/127/CFSP by providing for certain derogations from the prohibition of assistance. (4) This measure falls within the scope of the Treaty and regulatory action at Union level is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 667/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 667/2010 is hereby amended as follows: (1) the following paragraphs are added to Article 2: 3. Paragraph 1 shall not apply to the provision of technical assistance, financing and financial assistance related to non-lethal military equipment intended solely for humanitarian purposes or protective use, as approved in advance by the Sanctions Committee. 4. Paragraph 1 shall not apply to the provision of technical assistance, financing and financial assistance related to protective clothing, including flak jackets and military helmets, temporarily exported to Eritrea by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel for their personal use only.. (2) Annex II is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 51, 2.3.2010, p. 19. (2) OJ L 195, 27.7.2010, p. 16. (3) See page 46 of this Official Journal. ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 5, 6, 7 and 10 and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/view/5519 CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu